11 A.3d 863 (2011)
205 N.J. 49
In the Matter of Hamdi M. RIFAI, an Attorney at Law (Attorney No. 06551994).
M-879 September Term 2010, 067117
Supreme Court of New Jersey.
February 10, 2011.


*864 ORDER
This matter having come before the Court on the motion of respondent, HAMDI M. RIFAI of ROCHELLE PARK, seeking emergent relief to stay the effective date of the Court's Order filed January 20, 2011, suspending respondent from the practice of law for a period of three months, effective February 14, 2011, and it appearing that clients' interests may otherwise be prejudiced;
It is ORDERED that the motion to stay the effective date of suspension is granted, and the term of suspension ordered by the Court on January 20, 2011, shall commence March 9, 2011, and shall continue for a period of three months and until the further Order of the Court.